Case 15-10956-BFK            Doc 82   Filed 12/20/18 Entered 12/20/18 13:34:07             Desc Main
                                      Document     Page 1 of 2


                       IN THE UNITED STATES BANKRUPTCY COURT
                             EASTER DISTRICT OF VIRGINIA
                                   Alexandria Division

IN RE:

JAMES A. NEVINS                                                 Case Number: 15-10956-BFK

         Debtor                                                 Chapter 13


Bank of America, N.A.

         Movant

v.

James A. Nevins,

         Respondant



     DEBTOR’S RESPONSE TO MOVANT’S MOTION FOR RELIEF FROM STAY

       COMES NOW, the Debtor, James A. Nevins, by and through undersigned counsel, Tommy
Andrews, Jr., P.C. and Tommy Andrews, Jr. and in response to Movant’s said Motion for Relief
from Stay states as follows:

         1.       Debtor generally admits the allegations contained in paragraph 1.
         2.       Debtor generally admits the allegations contained in paragraph 2.
         3.       Debtor generally admits the allegations contained in paragraph 3.
         4.       Debtor generally admits the allegations contained in paragraph 4.
         5.       Debtor neither admits nor denies the allegations contained in paragraph 5.
         6.       Debtor neither admits nor denies the allegations contained in paragraph 6.
         7.       Debtor neither admits nor denies the allegations contained in paragraph 7.
         8.       Debtor neither admits nor denies the allegations contained in paragraph 8.
         9.       Debtor generally admits the allegations contained in paragraph 9.
         10.      Debtor generally denies the allegations contained in paragraph 10 and demands strict
                  proof thereof.
         11.      Debtor generally denies the allegations contained in paragraph 11 and demands strict
                  proof thereof.
         12.      Debtor generally denies the allegations contained in paragraph 12 and demands strict
                  proof thereof.
         13.      Debtor generally denies the allegations contained in paragraph 13 and demands strict
                  proof thereof.

Tommy Andrews, Jr. #28544
TOMMY ANDREWS JR., P.C.
122 North Alfred Street
Alexandria, Virginia 22314
703-838-9004
Case 15-10956-BFK            Doc 82   Filed 12/20/18 Entered 12/20/18 13:34:07               Desc Main
                                      Document     Page 2 of 2


         14.      Debtor generally denies the allegations contained in paragraph 14 and demands strict
                  proof thereof.


         Wherefore, the Debtor prays that the Movant’s Motion for Relief from Stay imposed by 11
         U.S.C. §362 be denied and for such other and further relief as this Honorable Court deems
         just and proper under the law.




                                                        Respectfully Submitted,
                                                        JAMES A. NEVINS
                                                        By Counsel,



                                                        /s/ Tommy Andrews, Jr.
                                                        Tommy Andrews, Jr. #28544
                                                        Tommy Andrews, Jr., P.C.
                                                        122 North Alfred Street
                                                        Alexandria, Virginia 22314
                                                        (703) 838-9004


                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 20th day of December, 2018, I mailed, first class, postage prepaid
or via the electronic court filing system a copy of the foregoing Debtor’s Response to Movant’s
Motion for Relief from Stay to:

Steven L. Higgs, Esq.                                   James Nevins
Steven L. Higgs, P.C.                                   1016 Isabella Drive
9 Franklin Road, S.W.                                   Stafford, VA 22554
Roanoke, VA 24011

Thomas P. Gorman
Chapter 13 Trustee
300 N. Washington Street
Suite 400
Alexandria, VA 22314


                                                        /s/ Tommy Andrews, Jr.
                                                        Tommy Andrews, Jr., Esq.


Tommy Andrews, Jr. #28544
TOMMY ANDREWS JR., P.C.
122 North Alfred Street
Alexandria, Virginia 22314
703-838-9004
